Ciparick, J.
(dissenting). When an acquittal of one crime, as charged, negates the existence of an essential element of another crime, as charged, for which a defendant has been convicted, the conviction must be set aside. This is the lesson from People v Tucker (55 NY2d 1 [1981]), wherein we enunciated a standard for determining whether a jury verdict is legally repugnant. Because I believe the jury verdicts in these cases were clearly repugnant under that standard, I respectfully dissent and would vote to reverse the convictions in both cases.
In Tucker, we recognized that, in reviewing the validity of a jury verdict, “[t]he critical concern is that an individual not be convicted for a crime on which the jury has actually found that the defendant did not commit an essential element, whether it be one element or all” (55 NY2d at 6). We went on to say that “ [allowing such a verdict to stand is not merely inconsistent with justice, but is repugnant to it” (id.). In determining *548whether a jury verdict is repugnant, a court must look “to the record only to review the jury charge so as to ascertain what essential elements were described by the trial court” (id. at 7). We stated that, “[u]nder this approach, a conviction will be reversed only in those instances where acquittal on one crime as charged to the jury is conclusive as to a necessary element of the other crime, as charged, for which the guilty verdict was rendered” (id.).
We concluded in Tucker that the jury verdict in that case was not repugnant. There, in a multiple count indictment, a grand jury had charged the defendant with four counts of robbery, one count of grand larceny and one count of criminal possession of a weapon. Following its deliberations, the jury acquitted the defendant of count one, first-degree robbery under the theory that the defendant forcibly stole property while armed with a deadly weapon (see Penal Law § 160.15 [2]) and count two, first-degree robbery under the theory that the defendant forcibly stole property while using or threatening the immediate use of a dangerous instrument (see Penal Law § 160.15 [3]). The jury, however, convicted the defendant of count three, first-degree robbery under the theory that the defendant forcibly stole property and displayed what appeared to be a firearm (see Penal Law § 160.15 [4]) and count four, second-degree robbery under the theory that the defendant forcibly stole property while being aided by another person actually present (see Penal Law § 160.10 [1]). It also convicted the defendant of count six, third-degree criminal possession of a weapon under the theory that the defendant possessed a loaded firearm (see former Penal Law § 265.02 [4]).1
On appeal in Tucker, the defendant contended, in part, that the jury’s decision to convict him of the weapon possession count under count six, but acquit him of armed robbery under count one could only mean that the jury concluded “no forcible stealing occurred” (id. at 5 [internal quotation marks omitted]). According to the defendant, since the jury determined that the evidence did not support a finding that he forcibly stole property under count one, the jury’s decision to convict him of the robbery charges under counts three and four, which likewise required proof of this essential element, rendered the verdict repugnant (see id.).
*549In rejecting the defendant’s interpretation of the verdict, we examined the specific elements of the court’s charge. We noted that, although the court instructed that the People had to prove that the firearm was operable to sustain a robbery conviction under counts one and two, the court omitted that element from its instructions on the weapon possession charge under count six (see id. at 8-9). Accordingly, the jury’s finding that the defendant possessed a loaded firearm did not necessarily translate into a finding that such firearm was operable (see id. at 9 n 6). Thus, contrary to the defendant’s assertions on appeal, the jury’s decision to acquit him of the robbery charges under counts one and two did not mean that the jury had to necessarily find that the evidence did not support the element of forcible stealing. Rather, “[i]n considering counts 1 and 2, the jury could [have] conclude [d] that the prosecutor failed to prove beyond a reasonable doubt that the gun was capable of firing, and therefore acquit[ted]” on that basis (id. at 9). We further observed that such a finding was not inconsistent with a finding of guilt with respect to count three (displaying what appeared to be a firearm) because operability of the firearm was not a required element of this offense (see id.). In sum, having analyzed the essential elements of each offense, as charged by the trial court, we concluded that there were no inherent inconsistencies in the verdict that would render it repugnant.
Contrary to the majority’s conclusion, the same cannot be said about the verdicts at issue here. In People v Muhammad, defendant was indicted, as relevant here, for assault in the first degree (Penal Law § 120.10 [1]) and criminal possession of a weapon in the second degree (Penal Law § 265.03 [1] [b]) for allegedly shooting a man five times with a loaded firearm. In its instructions to the jury, the trial court explained that defendant Muhammad had been charged with first-degree assault under the theory that “with the intent to cause serious physical injury to another person, caused such injury to [the victim] by shooting him with a deadly weapon, to wit: A handgun” (emphasis added). The court instructed that, in order for the jury to find Muhammad guilty of this crime, it had to find that he (1) “caused serious physical injury to [the victim] by means of a deadly weapon” and (2) “that he did so with an intention to cause such serious physical injury to [the victim]” (emphasis added). The trial court, in addressing the jury on the second-degree weapon possession count, indicated that Muhammad had been charged under the theory that he “possessed a loaded *550firearm, to wit: A handgun, with the intention to use it unlawfully against [the victim].” The trial court told the jury that, to find Muhammad guilty of this count, it had to find that he “[one] possessed a loaded firearm. Two. That he did so knowingly. Three. That the gun was operable. Four. That he possessed this firearm with the intent to use it unlawfully against [the victim].”
Employing our analysis in Tucker, I conclude that the jury’s verdict convicting Muhammad of assault but acquitting him of weapon possession was repugnant. In convicting Muhammad of the assault count, the jury, based on the court’s instructions, had to find that, in causing serious physical injury to the victim by means of a deadly weapon, he necessarily possessed a loaded and operable firearm. After all, as the trial court explained in its charge, Muhammad was indicted under a theory that he shot the victim. Thus, it should go without saying that Muhammad could not have shot the victim with a firearm if he did not possess one. The jury, in rendering its guilty verdict on the assault count, also had to find that Muhammad intended to cause serious physical injury to the victim by means of such firearm. Yet, in acquitting Muhammad of the weapon possession count, the jury had to find that the People either failed to prove that he possessed a loaded firearm, that it was operable or that he intended to use it unlawfully. Any one of these findings requires a reversal of the assault count under our standard in Tucker. For example, if the jury found that Muhammad either did not possess the loaded firearm or that the firearm was inoperable, it, at the same time, could not have concluded that Muhammad shot the victim and caused the victim serious physical injury. Alternatively, if the jury concluded that Muhammad did not intend to use the firearm unlawfully, it could not simultaneously have found that he intended to cause the victim serious physical injury, an unlawful act, by means of the loaded firearm.
My analysis in People v Hill is no different. Here, the defendant was indicted for assault in the second degree (Penal Law § 120.05 [2]) and criminal possession of a weapon in the third degree (Penal Law § 265.02 [1]) for allegedly striking a man in the head with a hammer. In the court’s instruction to the jury, it indicated that, in order to find Hill guilty of second-degree assault, the jury had to find that he “[one] caused physical injury to [the victim] by means of a dangerous instrument; and two, that [Hill] did so with the intent to cause physical injury to [the victim]” (emphasis added). In defining the elements of second-*551degree assault, the court explained that a “dangerous instrument” is “any instrument . . . which, under the circumstances in which it is used ... is readily capable of causing death or other serious physical injury” (emphasis added). Turning to the third-degree weapon possession count, the court explained to the jury that, in order for Hill to be guilty of this offense, it had to find that “[one, Hill] possessed a hammer; two, that [he] did so knowingly; and, three, that [he] did so with intent to use such hammer unlawfully against another.”
Again, applying Tucker, I conclude that the jury’s verdict convicting Hill of assault, but acquitting him of the weapon possession under the circumstances of this case is repugnant. In convicting Hill of the assault count, the jury, based on the court’s instructions, had to find that, in causing physical injury to the victim by means of a dangerous instrument, he necessarily possessed the hammer. Significantly, in directing the jury to consider whether the hammer at issue was a “dangerous instrument,” the court instructed the jury to examine the circumstances in which such hammer was used. Since Hill was indicted under a theory that he struck the victim in the head with a hammer, the jury had to conclude that he possessed a hammer in order to find him guilty of assault, as charged. The jury, likewise, in rendering a guilty verdict on the assault count, had to find that Hill intended to cause the victim physical injury by means of such hammer. Yet, as in Muhammad, in acquitting Hill of the weapon possession count, the jury had to find that the People either failed to prove that he possessed the hammer or he did not intend to use it unlawfully against another. Either one of these findings requires a reversal of the assault count under our standard in Tucker. If the jury, for example, found that Hill did not possess the hammer, it could not have concluded that Hill struck the victim and caused him physical injury. Alternatively, if the jury concluded that Hill did not intend to use the hammer unlawfully against another, it could not simultaneously have found that he intended to cause the victim physical injury, an unlawful act, by means of the hammer.
Today, the majority pronounces that our repugnancy standard under Tucker “prohibits consideration of the particular facts of [a] case” (majority op at 539). According to the majority, Tucker stands for the proposition that if a conceivable circumstance exists — without regard to the facts — where a person could be convicted of one crime and acquitted of another, the verdict at *552issue cannot be repugnant (see id. at 539-540). Applying their rule, the majority attempts to identify hypothetical situations where a defendant could theoretically be found guilty of assault by means of a dangerous instrument and concomitantly be found not guilty of a weapon possession charge. Their examples are inapposite.
In one category of hypotheticals, the majority considers cases where an assailant is found guilty of assault by means of a dangerous instrument for acts such as pushing a victim in front of a moving bus or subway or by impaling a victim on a weapon (see id. at 542). In those cases, the majority correctly points out the dangerous instruments at issue — the bus, subway or weapon — were not in the assailant’s possession. Under the facts of those examples, however, a defendant would not have been indicted on a weapon possession charge since it would clearly be unwarranted as there was no evidence the assailant physically possessed or exercised dominion or control over the instrument at issue (see Penal Law § 10.00 [8]; see also People v Galvin, 65 NY2d 761, 762 [1985]). Since the assailant could not properly be charged with weapon possession in the examples cited above, no jury would have the occasion to consider whether, much less find that, such possession occurred in the first instance.2
The other hypothetical cited by the majority posits that it is conceivable to convict of assault by means of a dangerous instrument but acquit of weapon possession when, “the People fail to prove that a handgun was operable but show that the accused used it as a dangerous instrument to pistol whip the victim and cause physical injury” (majority op at 542). I do not disagree. In this example, by convicting the accused of assault, the jury would necessarily have to find that he possessed the handgun. After all, under the majority’s facts, the accused was charged under a theory that he pistol whipped the victim. The jury, however, would not be required to return a guilty verdict on the weapon possession count because it could find that, although the accused possessed the handgun, the People failed to prove an element not essential for a finding of guilt under the assault count: that the gun was operable (see Tucker, 55 NY2d at 7). *553This example, however, is clearly distinguishable from the cases before us. Unlike this hypothetical, the juries’ acquittals of the weapon possession counts in Muhammad and Hill, necessarily negated the existence of one or more of the essential elements required to sustain a conviction for assault, as charged.
In a sense, the majority, by invoking a different set of facts to illustrate an example where a jury could render a verdict, convicting a defendant of assault but acquitting him of weapon possession, that is not repugnant, invites us to consider what they claim Tucker proscribes: consideration of the particular facts of a case. This is an unworkable rule and inconsistent with our holding in Tucker. While Tucker instructs a court not “to intrude into the jury’s deliberative process by speculating on how the jury perceived and weighed the evidence” (55 NY2d at 7) it does not mandate that we evaluate the elements of a crime charged in the abstract. Rather, a review of the jury charge to ascertain what essential elements were described by the trial court will invariably include a review of the trial court’s description of the factual theory of the case.3 To hold otherwise would permit courts to conjure inapplicable scenarios that depart from an analysis of the charge at issue in a particular case and sanction verdicts that, under Tucker, are undoubtedly repugnant. The majority’s analysis today takes us far afield from the standard announced in Tucker that assures “an individual not be convicted for a crime on which the jury has actually found that the defendant did not commit an essential element” (55 NY2d at 6 [emphasis added]).
The Appellate Division’s basis for affirming these convictions is likewise unpersuasive. In both Muhammad and Hill, the Appellate Division applied a temporal test on the issue of intent and concluded that the jury charges on weapon possession did not preclude the juries from finding that defendants, at some point in time prior to the assault, possessed their respective weapons without the intent to use them unlawfully. In my view, that is an unfair reading of the charges submitted to the juries. The trial court’s instructions on weapon possession, in both cases, asked the juries simply to consider whether defendants formed the intent to use the weapons at issue unlawfully. The *554charges did not direct the jurors to consider the intent of defendants prior to the incidences for which they were indicted. Thus, in convicting defendants of assault, as charged, the juries had to find that defendants possessed the weapons at issue with intent to commit the unlawful act of causing physical injury at the date and time of the occurrence. Therefore, the juries’ decisions to acquit on the weapon possession counts necessarily negated an essential element of assault, rendering these verdicts repugnant.
The majority notes that “verdicts of this nature are not uncommon” (majority op at 544) and cites numerous cases where such verdicts have been upheld (see majority op at 544 n 9). The genesis of this rationale is probably rooted in a memorandum opinion of this Court, which predated our decision in Tucker, where we stated “[t]he record clearly shows that the jury did not understand the continuing nature of the possession element and grounded its acquittal on its finding that at the time defendant acquired the gun he did not intend to use it unlawfully” (People v Haymes, 34 NY2d 639, 640 [1974]). Rather than sanctioning this practice, we should instruct our trial courts, going forward, not to accept verdicts of this nature in these types of cases. It should be noted that in both of these cases, following the rendering of the verdicts, trial counsel requested that the courts reinstruct the juries. The courts, in both instances, denied the requests.
To the extent that there is juror confusion on the issue of intent, our trial courts, as the majority observes (see majority op at 544-545) should supplement their instructions on the issue of intent and explain that “intent can be formed, and need only exist, at the very moment the person engages in prohibited conduct or acts to cause the prohibited result, and not at any earlier time” (CJI2d[NY] Culpable Mental States— Intent). In sum, the fact that verdicts of this nature routinely occur should not serve as the basis for creating an overly abstract rule, adopted by the majority today, that departs from our precedent in Tucker solely in an effort to preserve these convictions.
Accordingly, I would vote to reverse the orders of the Appellate Division and dismiss the indictments in both cases.
Judges Read, Smith and Pigott concur with Judge Graffeo; Judge Ciparick dissents and votes to reverse in a separate opinion in which Chief Judge Lippman and Judge Jones concur.
*555In People v Muhammad: Order affirmed.
In People v Hill: Order modified, etc.

. As the majority notes (see majority op at 540 n 3), the jury in Tucker did not consider the grand larceny count (the property, regardless of its value, is taken from the person of another) since it was a lesser included offense of the robbery charges.


. While I agree with the majority that it is “theoretically possible for a person to injure another ‘by means of a weapon without necessarily possessing it” (majority op at 542 n 7), it was not possible in these cases. The inquiry under Tucker is whether the juries, as charged, could have found that defendants committed assault “by means of’ a weapon without possessing one, not whether it is theoretically possible, in the abstract, to do so.


. Contrary to the majority’s assertion, a court’s review of the elements, as charged, in the context of the factual theory of a case, also as charged, “would [not] allow a court to examine the entire record” to determine whether a jury has returned a repugnant verdict (majority op at 539 n 2). Regrettably, the majority misreads my analysis in the same way it misreads Tucker.